                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00522-KDB-DSC


 JEREMY GATES,                                     )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )               ORDER
                                                   )
 BARD PERIPHERAL VASCULAR INC.                     )
 AND                                               )
 C R BARD INCORPORATED,
                                                   )
                 Defendants.                       )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Nicholas R. Farnolo]” (document #14) filed February 3, 2021. For the reasons set

forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                  Signed: February 3, 2021




      Case 3:20-cv-00522-KDB-DSC Document 15 Filed 02/03/21 Page 1 of 1
